DETAILED ACTION
Claims 1–2, 5–6, 8–9, 12–13, 15 and 18–20 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitation with the specific added limitation as recited in independent claims and subsequent dependent claims. The prior art of record fails to teach or suggest the limitations below in combination with the remaining claim limitations. 
“retrieving, by the computing hardware, an identity graph comprising a first node
representing a first data source used for handling the personal data and a second node representing a second data source used for handling the personal data, wherein:
the first node comprises a mapping of a first data type identifier corresponding to a first personal data categorization to a first piece of the personal data handled by the first data source, wherein the first personal data categorization identifies a first type of personal data,
the second node comprises a mapping of a second type identifier corresponding to a second personal data categorization to a second piece of the personal data handled by the second data source, wherein the second personal data categorization identifies a second type of personal data, and
the identity graph indicates that a third piece of the personal data handled by the first data source can be used as a value for the second data type identifier;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
April 14, 2022

/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154